Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 10, ‘small’ is subjective and thus unclear, and further a compound is different from a group. It is possible for a compound with a molecular weight of one million to have a hydrocarbon substituent group of less than 300. This does not make the compound ‘small’.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bear article.
Bear teaches, especially on pg. 190, mixing sulfur and diolefin product and carbonizing. Sulfur bridges between the hydrocarbons are shown in the scheme (ie, the claimed crosslinking). No difference is seen in the product, even though the exact same process and starting material properties are not explicitly recited. For claim 2, polymerization implies at least 3 molecules are combined. The source of claim 3 is irrelevant to the product claimed. No difference is seen in the BET or CO2 adsorption since the process of making the material is essentially the same as presently disclosed. Trace metals are shown in the elemental analysis, and table 1 shows the S content.

Claims 9-10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beasley et al. 4265768.
Beasley teaches, especially in col. 2-4 and table 3, a carbonized product which contains aralkyl groups and which may be sulfonated. Comments made above with respect to features not explicitly discussed are incorporated herein. No difference is seen in the product for the reasons explained above.
   
Claims 9, 10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee article.
Lee teaches, especially on pg. 18605, making carbon in essentially the same manner with the option of using KOH. Comments made above with respect to features not explicitly discussed are incorporated herein. No difference is seen in the product for the reasons explained above.

Claims 1-4, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee article 
Lee teaches, especially on pg. 18605, making carbon in essentially the same manner with the option of using KOH. Comments made above with respect to features not explicitly discussed are incorporated herein. Claims 4 and 7 are deemed possessed since the process is essentially the same; these features are also explicitly discussed. No difference is seen in the product for the reasons explained above.
 With respect to former claim 5 and claim 6, using impure reagents containing trace metals is obvious to utilize waste materials which would otherwise be pollutants, thus gaining economic efficiency. Claims 9 and 10 are rejected here for the sake of continuity.

Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.
While the references do not characterize their starting materials in the claimed manner, they have not been shown to differ. Assuming for arguments sake that they are not possessed, the property is altered or destroyed upon conversion to carbon (Bear, pg. 193) and no difference is seen in the actual carbon product claimed. The argument that ‘the same reactants and/or using the same process’ cannot result in the final product being the same is not true. As an example, diamonds may be made by high pressure treatment of graphite or low pressure CVD of a gas. A rationale for using a metal-containing reagent by Lee is obvious.
 It is noted that some of the rejections of claim 1 have been withdrawn as a result of the amendment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736